            Case 1:16-cv-01579-CRC Document 17 Filed 06/05/19 Page 1 of 1


                  United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 17-5274                                                September Term, 2018
                                                                      1:16-cv-01579-CRC
                                                  Filed On: June 5, 2019 [1791018]
Donald Dewees,

                Appellant

       v.

United States of America,

                Appellee

                                     MANDATE

      In accordance with the judgment of April 9, 2019, and pursuant to Federal Rule
of Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Ken R. Meadows
                                                         Deputy Clerk




Link to the judgment filed April 9, 2019
